An appeale from the Judgmt of the Court of Mayor and Aldermen Given the 13th of January 1679 about the negros taken by the Dutch and sold in vandue att the Esopus to the Defendt and runnaway from him to the appealt who Detained them; which the Appealt was Ordered to Deliver with Damage. The proceedings of said Court being Read and partyes fully heard the Court Reversed the Judgmt in the Mayors Court, And give Judgmt for the Appealt that he keep the said two Negros. The Deft to pay Costs of suite.